Citation Nr: 1625623	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployabilibility (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1966 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2011 of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.

The Veteran appeared at a video conference hearing before a Veterans Law Judge in February 2013.  A transcript of the hearing is in the Veteran's file.  This Veterans Law Judge is no longer employed at the Board.  The Veteran was notified of this change and provided 30 days to make a decision on whether he would like a new hearing to be provided.  No response has been forthcoming and the thirty day period has elapsed; thus, the Board will move forward with the adjudication of the appeals.

In a March 2013 decision the Board remanded the Veteran's claim for service connection for a right ankle disability.  The Veteran later withdrew his claim for service connection for his right ankle disability, and the Board dismissed this claim in a December 2013 decision. 

Also in the March 2013 decision, the Board granted an increase for the Veteran's PTSD to 50 percent.  The Veteran appealed the Board's March 2013 decision to the Court of Appeals for Veterans Claims (Court).  In August 2013, the Court approved a Joint Motion for Remand that vacated the Board's March 2013 decision insofar as it denied entitlement to a rating in excess of 50 percent for the Veteran's PTSD.

In April 2014, the Board remanded the matter to the AOJ for further evidentiary development.  This development now completed the claims have returned to the Board for adjudication


FINDINGS OF FACT

1.  From September 27, 2010, the date of the award of service connection, the Veteran's service connected PTSD resulted in at most occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran maintains some social and occupational ability, and thus, does not demonstrate total occupational or social impairment or symptoms of such severity, duration or frequency that equate to such.

3.  Resolving reasonable doubt in the Veteran's favor, the most competent and credible evidence suggests that his service-connected PTSD precludes him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for service-connected PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2010.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, and identified private treatment records, and VA treatment records with the claims file. 

In June 2011, February 2014, and August 2014, VA provided the Veteran with medical examinations addressing the current status of the Veteran's PTSD.  The examinations and opinions together are adequate to evaluate the disability, as discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159  (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.




Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119   (1999).

Interpreting GAF Scores

Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the AOJ shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In making this determination, the Board is aware that the symptoms listed under the rating criteria are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a particular evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board has also reviewed the evidence to determine his overall level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. April 8, 2013) (Although the Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment).  In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a Veteran's psychiatric symptoms.  Id.; see also 38 C.F.R. § 4.126 (2015).  The rating is based, as far as practicable, upon the average impairments of earning capacity, in civil occupations, resulting from the Veteran's service-connected disabilities.  Id. 



PTSD - Rating Criteria

A 70 percent evaluation is assigned when a veteran's MDD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a Veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id

Merits

The Veteran contends that he is entitled to a higher disability rating for entirety of the appeal period and a TDIU.  The Board agrees and has awarded a 70 percent rating, but no higher, for the entirety of the appeal period.  The Board has also awarded a TDIU.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

The Board, in determining that the Veteran is entitled to a 70 percent rating for the duration of the appeal, found that the January 2014 private medical examination and following December 2014 addendum provided by the Veteran's representative were more probative then the VA examination provided to the Veteran.  In determining this, the Board finds that the rationale and file review provided by the private examiner was more in-depth and provided more critical analysis then the VA examiners opinion and analysis.  That being said, the Board finds that both the VA examinations and private examination support the Veteran's contention that his PTSD warrants a 70 percent rating. 

In fact, the symptoms noted and addressed in the VA examination provided to the Veteran in June 2011 support a 70 percent rating.  The VA examiner details how the Veteran's PTSD causes social impairment in most areas.  The examiner writes that the Veteran has few interpersonal relationships because of his PTSD which causes anger and irritability.  The Veteran's relationships are strained because of these outbursts.  He continues to write that the Veteran is affected by periods of spatial disorientation, as an example, he noted that the Veteran can receive a call in the ambulance and he will not recognize the location, even though he has lived in the same area for 38 years.  This is compounded by his general difficulty concentrating on completing tasks.  The examiner also observed that the Veteran's PTSD symptoms led to infrequent showers and a disheveled appearance.  The Board recognizes that these symptoms and more importantly the impact the symptoms have had on the Veteran's occupational and social impairment are commiserate with the 70 percent rating criteria.  However, they do not provide evidence of a total loss of occupational and social functioning.  While the examiner described the Veteran's relationship with his wife as strained at times, the evidence still showed they had a relationship, and thus he did not have total social impairment necessary for a 100 percent rating.  Likewise, the Veteran's recounting of his inability to remember exact locations when he gets a call in the ambulance while evidence of 70 percent rating also provides evidence that the Veteran does not meet the rating criteria for a 100 percent.  As this situation implies that the Veteran at this time had some occupational functioning as he was able to perform duties required of an ambulance driver, and was working as such.  Again the emphasis for an evaluation is on the level of social and occupational functional impairment that the Veteran's symptoms have caused; and while the Board agrees that the Veteran's symptoms have greatly impacted most areas of his social and occupational functioning, the evidence does not demonstrate a total absence of occupational and social functioning as required for a 100 percent rating.  The symptoms noted also do not present such frequency, severity and duration as to equate to total social and occupational impairment, or to the level of severity of the symptoms listed in the criteria for a total schedular rating. As noted, his symptoms show significant social and occupational impairment, but not total.

In the June 2011 VA examination the Veteran was provided a GAF score of 55 and the Veteran's treatment records from this June 2011 to provide a GAF score range of 55 to 60.  The Board emphasizes that GAF scores are only one component in the analysis of the Veteran's PTSD.  While GAF scores align with only moderate symptoms the Board finds the detailed analysis provided examiner to more closely align with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Turning to the next VA examination provided in February 2014, upon review, the Board again finds that this examination supports a 70 percent rating in symptomatology, but not a 100 percent rating.  The examiner provides symptoms of mild memory loss, forgetting names, directions, or recent events, and he also describes an inability to establish and maintain effective work and social relationship.  The symptoms are highlights of the examination and the Board notes them because they are consistent with the prior examination, which the Board has already concluded supports a 70 percent rating.  The Board notes that in this examination the examiner noted that the Veteran had an inability to establish and maintain effective relationships. However, the examiner also noted that the Veteran still has a relationship with his wife of 40 plus years, has a few friends, and attends veteran's groups and alcoholic anonymous (AA) groups.  The examiner also noted the Veteran's work history, including that while it was "spotty," the Veteran does work and maintains some, albeit limited, occupational functioning.  Thus, the Board reasons, that while the VA examination supports a 70 percent rating, in that it demonstrates the Veteran's functioning is deficient in most areas, the examination does not provide symptomology that causes a total lack of social functioning as the Veteran has a few friends, maintains a relationship with his wife, and is able to participate in group activities as evidence by his participation in veteran groups and AA groups.  

The Veteran has also submitted a 2014 private medical examination which further bolsters the awarded of a 70 percent rating.  This examiner reviewed the claims file and interviewed both the Veteran and his wife.  The examiner found that the Veteran has been unable to maintain substantially gainful employment since 2010, and that the Veteran's symptoms have seriously compromised his ability to maintain substantially gainful employment and deal effectively with his environment/family.  The examiner also concludes that the Veteran's PTSD should be rated at 70 percent from his initial claim in 2010.  The Board agrees with the examiner's conclusion and the implicit acknowledgement in the examiner's report that while the Veteran meets the criteria for a 70 percent evaluation, he does not present total social and occupational impairment warranting a 100 percent rating.  The private examiner provided a GAF score of 41 for the Veteran which suggests serious symptoms which include serious impairment in social, occupational, or school functioning.  

The Board notes that the Veteran was seen again in August 2014, by a VA examiner who found consistent symptomology, and subsequently, the private examiner provided an addendum reiterating his opinion and supporting it with additional evidence.  

The Veteran's VA treatment records also lend support to the conclusion that his PTSD symptomatology warrants a 70 percent evaluation.  These treatment records include a May 2015 note where the Veteran confides in the clinician that he is unsure about his ability to successfully work given his bouts of anger.  In an April 2014 note, the Veteran states that he cannot find the motivation to work.  He continues to state that some of this comes from his worry about doing certain jobs.  The examiner emphasizes the Veteran should consider part-time work.  The examiner also noted that the Veteran is supported by his friends, wife, and fellow group members.  Similarly, an October 2013 VA treatment note documents the Veteran's inability to maintain work and irritability, with trouble concentrating.  This is further supported by a January 2013 evaluation wherein the examiner describes that the Veteran has an ongoing fear of his home being invaded by criminals which has led the Veteran to install a closed circuit television monitoring system to improve his perimeter security. 

Considering the foregoing, the Board finds that both the VA treatment records, the VA examinations provided to the Veteran in June 2011, February 2014, and August 2014, and the private examination submitted to VA in August 2014 and addendum submitted in January 2015 support a 70 percent rating.  However, these same reports also demonstrate that the Veteran's symptoms do not demonstrate total social and occupational impairment, and do not equate in severity, frequency and duration to total social and occupational impairment, given that he has maintained relationships with family, some friends, and in veteran's groups, and has been encouraged to try to work part-time.  Thus, the Veteran's PTSD does not warrant a 100 percent rating.  

TDIU - Law and Regulations

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015). 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following disabilities: PTSD (70 percent disabling); tinnitus (10 percent disabling); right ear, hearing loss 
(0 percent); and erectile dysfunction (0 percent disabling).  The Veteran's PTSD at 70 percent disabling meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Merits TDIU

The Veteran argues that he has difficulty maintaining suitable employment given his PTSD symptomatology, including irritability, temper, anger, trouble getting along with co-workers and authority figures, decreased concentration, and poor social interaction.  The Board agrees with the Veteran's contention and finds that TDIU is warranted. 

While it is clear that the Veteran's PTSD affects him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the Veterans psychiatric symptoms, especially given that the above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.  However of some significance are records which show that in 2014 and 2015, the Veteran submitted a private examination which assessed the current state of his service-connected PTSD.  The clinical evaluation indicated that he had difficulty in his ability to maintain substantially gainful employment since 2010 due to his PTSD symptoms. 

The Board finds that the Veteran's statements and testimony with respect to the effects of his service-connected PTSD, together with the medical evidence of record, support the conclusion that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds his assertions about the severity of his service-connected PTSD and its impact on his ability to function in a work setting to be credible.  The Board further finds that the service-connected PTSD has clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.


ORDER

Entitlement to a 70 percent rating for PTSD is granted for the entire appeal period, subject to the statutes and regulations governing the payment of monetary awards.

TDIU is granted based on the Veteran's PTSD, subject to the statutes and regulations governing the payment of monetary awards.






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


